1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 18-cv-1918-AJB-AGS
12   Jeffrey ROBINSON,                                   REPORT AND RECOMMENDATION
                                                         TO DISMISS CASE FOR FAILURE
13                                      Plaintiff,
                                                         TO PROSECUTE
14   v.
15   CITY OF SAN DIEGO, et al.,
16                                   Defendants.
17
18         Plaintiff’s counsel has failed to participate in these proceedings for many months.
19   So this case should be dismissed for failure to prosecute.
20                                        BACKGROUND
21   A.    Early Proceedings and First Show-Cause Hearing
22         In February 2019, plaintiff’s counsel failed to respond to defense counsel’s emails
23   to arrange the Rule 26(f) conference. (ECF No. 12, at 1.) Plaintiff’s counsel ultimately
24   failed to participate in the February 27, 2019 Rule 26(f) conference and failed to contribute
25   to the Joint Discovery Plan, which the defense filed alone on March 11, 2019. (ECF No. 11,
26   at 3; ECF No. 12, at 1; ECF No. 17.) That same day, plaintiff’s counsel failed to submit
27   the Court-ordered Early Neutral Evaluation statement and failed to produce initial
28

                                                     1
                                                                                 18-cv-1918-AJB-AGS
1    disclosures, as ordered.1 (ECF No. 11, at 3; ECF No. 17; ECF No. 20-1, at 3.) Although
2    plaintiff’s counsel appeared for the March 18, 2019 ENE, he failed to meet his Court-
3    ordered obligations thereafter, such as: (1) failing to meet the May 13, 2019 deadline for
4    accepting or rejecting the Court’s mediator’s proposal; (2) failing to set up the May 14,
5    2019 joint phone call to chambers; and (3) failing to call in to chambers by 10:00 a.m. on
6    May 14, 2019. (ECF No. 17.)
7          On May 22, 2019, the Court held a show-cause hearing on plaintiff’s counsel’s
8    failure to participate and several missed deadlines; plaintiff’s counsel appeared for that
9    hearing. (ECF No. 19.) Although the Court discharged that show-cause order without
10   further action, the Court explicitly admonished plaintiff’s counsel: “If this sort of behavior
11   were to rear its head again in this litigation . . . I certainly would take a much more severe
12   approach, I think, to the sanctions that are appropriate.” (Digital Court Record File,
13   AGS_Courtroom_5C_20190522_154247, 17:10-17:35.)
14   B.    Later Proceedings and Second Show-Cause Hearing
15         Despite this warning, plaintiff’s counsel has not meaningfully participated in the
16   litigation since the May 22 show-cause hearing. He failed to respond to the defense’s
17   requests for admission and for document-production by the July 22, 2019 deadline. (ECF
18   No. 20-2, at 2.) And he failed to respond to defense counsel’s emails and phone calls about
19   these discovery requests. (Id.) So, on August 12, 2019, the defense filed a motion to compel
20   discovery responses. (ECF No. 20.) Plaintiff’s counsel failed to respond to that motion in
21   writing, and then failed to appear at the motion-to-compel hearing. (ECF No. 22.)
22         Because of that missed court appearance, the Court ordered plaintiff’s counsel to
23   appear on September 26, 2019, to show cause why he should not be held in contempt. (ECF
24   No. 21.) But he again failed to appear. (ECF No. 23.)
25
26
27
           1
            Indeed, plaintiff’s counsel still had not provided his initial disclosures as of August
28   2019, some five months after the deadline. (ECF No. 11, at 3; ECF No. 20-1, at 3.)
                                                   2
                                                                                  18-cv-1918-AJB-AGS
1                                            DISCUSSION
2          “The district court has the inherent power sua sponte to dismiss a case for lack of
3    prosecution.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). In order to do
4    so, there must be “unreasonable delay.” Omstead v. Dell, Inc., 594 F.3d 1081, 1084
5    (9th Cir. 2010) (citation and quotation marks omitted). The Court must also consider the
6    following factors to determine if a dismissal for failure to prosecute is warranted: “(1) the
7    public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
8    docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition
9    of cases on their merits[;] and (5) the availability of less drastic sanctions.” Id. (citation and
10   quotation marks omitted).
11   A.    Unreasonable Delay
12         Here, there is unreasonable delay. Initial disclosures were due by March 11, 2019,
13   and plaintiff’s discovery responses were due July 22, 2019. (ECF No. 11, at 3; ECF
14   No. 20-2, at 2.) Plaintiff’s counsel provided neither. (See ECF No. 20-2, at 2; ECF No. 22.)
15   And plaintiff’s counsel failed to appear at both the September 12 and September 26
16   hearings. (ECF Nos. 22-23.) Because the October 18, 2019 discovery deadline is fast
17   approaching, even if plaintiff’s counsel were to resume participating today, the Court
18   would likely have to extend the dates in this case to provide a meaningful opportunity for
19   both sides to conduct discovery. (See ECF No. 14, at 2.) This case should be nearing the
20   end of discovery; instead, it has not yet begun.
21   B.    The Five Omstead Factors
22         1.     Public’s Interest in Expeditious Resolution of Litigation
23         “[T]he public interest in expeditious resolution of litigation always favors
24   dismissal.” Yourish v. Cal. Amlifier, 191 F.3d 983, 990 (9th Cir. 1999).
25         2.     Court’s Need to Manage its Docket
26         This case has “come to a complete halt” because of plaintiff’s counsel’s failure to
27   participate, and there is nothing to suggest that might change. See Yourish, 191 F.3d at 990.
28   Plaintiff’s counsel has failed to appear at two hearings in as many weeks and has not

                                                     3
                                                                                     18-cv-1918-AJB-AGS
1    responded to discovery requests or communication from opposing counsel. This Court has
2    also been required to schedule yet another show-cause hearing. Thus, the Court’s need to
3    manage its docket weighs in favor of dismissal. See id.
4          3.     Risk of Prejudice to the Defendants
5          “The law presumes injury from unreasonable delay,” and thus the risk of prejudice
6    to defendants also weighs in favor of dismissal. In re Eisen, 31 F.3d 1447, 1452 (9th Cir.
7    1994) (citation omitted). Moreover, “the risk of prejudice to the defendant is related to the
8    plaintiff’s reason” for failing to timely participate in the litigation. Yourish, 191 F.3d at
9    991. Unlike the Yourish plaintiffs, who at least offered a “very poor reason for their
10   default,” see id., plaintiff’s counsel has offered no reason at all for his absenteeism, nor has
11   he communicated in any way for some time. And due to plaintiff’s counsel’s failure to
12   respond to discovery requests, defendants have been unable to prepare their case.
13         4.     Public Policy Favoring Disposition of Cases on Their Merits
14         Public policy favors disposing of cases on the merits, and this factor weighs against
15   dismissal. But see Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991)
16   (“Although there is indeed a policy favoring disposition on the merits, it is the
17   responsibility of the moving party to move towards that disposition at a reasonable pace,
18   and to refrain from dilatory and evasive tactics.”).
19         5.     Availability of Less Drastic Sanctions
20         Since this Court has already attempted a less drastic sanction, this final factor also
21   weighs in favor of dismissal. On September 12, 2019, this Court ordered plaintiff to
22   respond to the defense’s document-production requests, which plaintiff’s counsel failed to
23   do. (See ECF No. 22.) And the Court treated “the contents of defendants’ requests for
24   admissions as having been admitted.” (Id.) This Court also issued an Order to Show Cause,
25   giving plaintiff’s counsel an opportunity to explain why he should not be held in contempt.
26   (ECF No. 21.) These measures have had no effect on plaintiff’s counsel, as he failed to
27   appear at the show-cause hearing and to respond to defendants’ discovery requests. And
28

                                                    4
                                                                                   18-cv-1918-AJB-AGS
1    because of counsel’s complete failure to communicate with defendants or this Court, it is
2    unclear how any other measure would effectively be conveyed to him.
3          Despite this Court’s efforts to encourage plaintiff’s counsel to participate in this
4    case, he has taken no action for months. Weighing the various Omstead factors together,
5    the Court finds that dismissal with prejudice is amply warranted. Even if a less drastic
6    sanction could be fashioned in an effective manner, dismissal would still be the preferred
7    remedy, as the first three Omstead factors weigh so heavily here.
8                                          CONCLUSION
9          Thus, this Court recommends that this case be DISMISSED with prejudice for
10   failure to prosecute. By October 11, 2019, the parties must file any objections to this report.
11   See 28 U.S.C. § 636(b)(1). The party receiving any such objection has 14 days to file any
12   response. See Fed. R. Civ. P. 72(b)(2).
13   Dated: September 27, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  18-cv-1918-AJB-AGS
